DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on July 21, 2022, has been entered. Claims 1-5 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 5, it is unclear whether “an end peripheral display device” refers to the same “display device” previously recited in the last line of claim 4. For the purpose of examination, the end peripheral display device of claim 5 will be interpreted in view of Applicant’s disclosure as referring to the same display device of claim 4 (since Applicant has not disclosed more than one display device associated with the electronic target).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Auld et al. (US Patent Pub. 2016/0334195, hereinafter Auld) in view of Atlas 8 Dry Fire Targets (YouTube video uploaded by JollyXroger on March 24, 2017, https://www.youtube.com/watch?v=j3TiCLAN4NA; hereinafter Atlas 8).
Regarding claim 1, Auld discloses an electronic target (target panel 12 with positioning unit 14 and communication device 16, Figs. 1 and 13) comprising three layers (Figs. 2A-C), wherein a front layer (first electrically conductive layer 18; para. 0040, 0045) is composed of an electrically conductive coating (para. 0045, lines 1-4, electrically conductive material “applied as a foil or a liquid spray”) on a middle layer of an insulator (electrically insulating layer 26; para. 0042, lines 10-13; para. 0046) followed by a rear electrically conductive layer (second electrically conductive layer 20; para. 0045); a battery (para. 0068, lines 1-9, “battery”) inherently having a first pole and a second pole, the front layer (18) being electrically connected to the first pole (via clamp 102) and the rear electrically conductive layer (20) being electrically connected to the second pole (via clamp 102, for forming circuit as shown in Fig. 2C), wherein the battery provides an electrical voltage to the front layer (18) and the rear electrically conductive layer (20; para. 0068); a sensor (controller 84 which performs a detecting function as described at para. 0068, lines 16-18 and is therefore understood to be a sensor) in electrical communication with the front layer (18) and the battery (para. 0068), wherein the sensor (84) is configured to communicate an output signal (para. 0086, lines 5-12, via wireless communication module 88 to communications device 16) upon detecting a change in the electrical voltage caused by a temporary electrical connection (circuit C, Fig. 2C) formed between the front layer (18) and rear electrically conductive layer (20) responsive to a metal projectile (P; para. 0003 and para. 0055, lines 1-4) passing through the three layers (18, 20, 26) after being fired from a firearm of a shooter (para. 0045); a processor (136, Fig. 13; para. 0075, lines 7-9) in communication with the sensor (84), a light signaling module (visual/audio indicating mechanism 89, Fig. 5; para. 0060, including one or more light emitting elements) and a data transmitter (wireless communications module 88, Fig. 5; para. 0059), wherein the data transmitter (88) is in communication with a display device (shooter communication device 16, which includes a display as described at para. 0076 and shown in Fig. 16), wherein the processor (136) is configured to generate an acoustic and a light signal (para. 0060, via visual/audio indicating mechanism 89), and wherein data relating to the metal projectile (P) passing through the three layers (18, 20, 26) is communicated by the data transmitter (88) to the display device (see Fig. 16; para. 0059 and 0086).
Auld does not explicitly teach that the processor is configured to generate the acoustic and light signals for the purpose of calling the shooter to fire, wherein the electronic target determines a shooter response speed by means of an electronic unit. However, Atlas 8 teaches an electronic target (see annotated image below) configured to generate an acoustic signal and a light signal to call a shooter to fire (see audio transcript at 1:30-1:34, “it’s going to go beep and it’s going to show me a target and I’m going to shoot it”; acoustic and light signals demonstrated in the video at 1:35-1:37), wherein the electronic target determines a shooter response speed by means of an electronic unit (i.e., by programming of the electronic target; see audio transcript at 1:34-1:36, “and it’s going to give me the time”; shooter response speed of 1.285 seconds shown in the video at 1:36-1:40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Auld by configuring the processor to generate the acoustic and light signals for the purpose of calling the shooter to fire and configuring the electronic target to determine a shooter response speed by means of an electronic unit (i.e., by programming of the electronic target), as taught by Atlas 8, in order to improve a trainee’s reaction speed.

    PNG
    media_image1.png
    298
    556
    media_image1.png
    Greyscale

Regarding claim 2, the modified Auld teaches the claimed invention substantially as claimed, as set forth above for claim 1. Auld further teaches the middle layer of the insulator (insulating layer 26, Figs. 2A-C) is made of plastic (para. 0042, “polystyrene foam”), and the rear electrically conductive layer (20) is made of an electrically conductive foil or an electrically conductive coating (para. 0045, “aluminum, applied as a foil or a liquid spray”).
Regarding claim 3, the modified Auld teaches the claimed invention substantially as claimed, as set forth above for claim 1. Auld further teaches the front layer (18, Fig. 3B) composed of the electrically conductive coating (para. 0045) is divided into at least one hit zone (target zones 38, 40, 42, 44; para. 0048-0049).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Auld in view of Thalmann (US Patent No. 3,529,828, hereinafter Thalmann), in further view of Atlas 8.
Regarding claim 4, Auld discloses a system (target panel 12 with positioning unit 14 and communication device 16, Figs. 1 and 13) for the automatic detection and notification of an electronic target hit zone (target zones 38, 40, 42, 44, Fig. 3B), comprising: a front layer (first electrically conductive layer 18; para. 0040, 0045) of an electronic target (target panel 12) composed of an electrically conductive coating (para. 0045, lines 1-4, electrically conductive material “applied as a foil or a liquid spray”) connected to first pole of a battery (para. 0068, lines 1-9, via clamp 102, to form circuit C shown in Fig. 2C) by a sensor (controller 84, performing a detecting function as described at para. 0068, lines 16-18), and a back electrically conductive layer (second electrically conductive layer 20; para. 0045) of the electronic target (12) connected to a second pole of the battery (para. 0068, lines 1-9, via clamp 102, to form circuit C shown in Fig. 2C), whereby an output of the sensor (84) is connected to a processor (136, Fig. 13; para. 0075; para. 0086, lines 5-10), the output being caused by a temporary electrical connection (circuit C, Fig. 2C) formed between the front layer (18) and the back electrically conductive layer (20) caused by a metal projectile (P; para. 0003 and para. 0055, lines 1-4) passing through the front layer (18) and the back electrically conductive layer (20), wherein the processor (136, Fig. 13) is connected to a radio module (wireless communications module 88, Fig. 5; para. 0078), and a light signaling module (para. 0060, “one or more light emitting elements” of indicating mechanism 89, Fig. 5). The processor (136) is configured to generate an acoustic signal and a light signal by means of the indicating mechanism (89; para. 0060). Data relating to the metal projectile (P) passing through the front and back layers (18, 26) is communicated by the radio module (88) to a display device (shooter communication device 16, Fig. 16; para. 0059 and 0086).
Auld does not explicitly teach that the sensor is a sensor resistor, and Auld does not teach the processor is configured to generate the acoustic and light signals for the purpose of calling the shooter to fire, wherein the system determines a shooter response speed by means of an electronic unit.
With respect to the sensor resistor, Thalmann teaches that it is old in the art of conductive electronic shooting targets to include a sensor resistor (resistor 95, Fig. 8; col. 3, line 68-col. 4, line 14) as part of a sensing circuit for detecting a temporary electrical connection (at “switch” 92) between front and back electrically conductive layers (sheets 3 and 5, Figs. 1-2; col. 2, lines 33-40) of the target caused by a metal projectile passing through the front and back layers (col. 3, lines 74-75, “’switch’ 92 represents the electrical contact made by the projectile when it passes through the target”), with the front layer (5) connected to a first pole (94, Fig. 8) of a battery by the sensor resistor (95; col. 3, line 71-col. 4, line 4; the back layer 3 being connected to a second pole 93 of the battery as claimed). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Auld by employing a sensor resistor as taught by Thalmann connecting the front layer to the first pole of the battery, as part of the sensor/controller (84) of Auld, in order to facilitate the function of detecting the impact of the projectile (see Auld, para. 0045; and Thalmann, col. 3, line 68-col. 4, line 32).
With respect to the use of the acoustic and light signals to call a shooter to fire and the determination of a shooter response speed, Atlas 8 teaches an electronic target (see annotated image above) configured to generate an acoustic signal and a light signal to call a shooter to fire (see audio transcript at 1:30-1:34, “it’s going to go beep and it’s going to show me a target and I’m going to shoot it”; acoustic and light signals demonstrated in the video at 1:35-1:37), wherein the electronic target determines a shooter response speed by means of an electronic unit (i.e., by programming of the electronic target; see audio transcript at 1:34-1:36, “and it’s going to give me the time”; shooter response speed of 1.285 seconds shown in the video at 1:36-1:40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Auld by configuring the processor to generate the acoustic and light signals for the purpose of calling the shooter to fire and configuring the system to determine a shooter response speed by means of an electronic unit (i.e., by programming of the electronic target), as taught by Atlas 8, in order to improve a trainee’s reaction speed.
Regarding claim 5, the modified Auld teaches the claimed invention substantially as claimed, as set forth above for claim 4. Auld further teaches the radio module (wireless communication module 88, Fig. 5) is connected to the display device (16), which is an end peripheral display device (16, Fig. 1), by a wireless communication network (134, Fig. 13; para. 0077).
Response to Arguments
Applicant's arguments filed July 21, 2022, have been fully considered but they are not persuasive. 
With respect to claims 1 and 4, in response to Applicant’s argument that Haasnoot fails to teach any means or device for generating visual and audible prompts, the examiner notes that Auld (the primary reference) teaches a visual/audio indicating mechanism (89, Fig. 5) for generating acoustic and light signals (e.g., by means of a speaker and a light emitting diode; para. 0060). Auld lacks only the teaching of using those acoustic and light signals for the purpose of calling a shooter to fire, and the electronic target/system determining a shooter response speed by means of an electronic unit. The examiner disagrees with Applicant’s position that one of ordinary skill in the art would interpret Haasnoot’s teaching of visual and audible prompts as referring to something provided by a human rather than by the electronic target itself. However, the examiner recognizes that Haasnoot does not explicitly state that the visual prompt calling the shooter to fire is a light signal, as now recited in amended claims 1 and 8. However, this feature is clearly shown in the disclosure of Atlas 8 (which is understood to correspond to an embodiment of Haasnoot’s invention; see Haasnoot, para. 0010), as set forth above in response to Applicant’s amendment. Atlas 8 also clearly demonstrates that the audible and light signals that call the shooter to fire are both generated by the electronic target rather than by a human.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /September 30, 2022/